Per Curiam.

The only question involved in this case, viz: whether the mine-owner whose ore is worked by the Ereiburg process is entitled, after the deduction of the entire cost of extraction, transportation and reduction, to a further deduction from the net proceeds of the mine of fifteen dollars per ton, to be exempt from taxation — was decided adversely to the appellant, after a full and thorough discussion and upon perfectly conclusive reasoning, in the case of the State v. Eureka Con. M. Co., (8 Nev. 22 to 24.) On the authority of that case the judgment and order appealed from are affirmed.